 



Exhibit 10.4
Quest Resource Corporation
2005 Omnibus Stock Award Plan
(As Amended and Restated)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Article 1. Establishment, Objectives, Duration and Effect of Shareholder
Approval
    1  
 
       
1.1. Establishment of the Plan
    1  
1.2. Objectives of the Plan
    1  
1.3. Duration of the Plan
    1  
1.4. Shareholder Approval and Effect Thereof
    1  
 
       
Article 2. Definitions
    1  
 
       
Article 3. Administration
    7  
 
       
3.1. Board and Committee
    7  
3.2. Powers of the Board
    8  
 
       
Article 4. Shares Subject to the Plan
    9  
 
       
4.1. Number of Shares Available
    9  
4.2. Adjustments in Authorized Shares
    10  
4.3. Available Shares
    10  
 
       
Article 5. Eligibility and General Conditions of Awards
    10  
 
       
5.1. Eligibility
    10  
5.2. Grant Date
    10  
5.3. Maximum Term
    10  
5.4. Award Agreement
    11  
5.5. Restrictions on Share Transferability
    11  
5.6. Termination of Affiliation
    11  
5.7. Nontransferability of Awards
    14  
 
       
Article 6. Stock Options
    14  
 
       
6.1. Grant of Options
    14  
6.2. Award Agreement
    14  
6.3. Option Price
    15  
6.4. Grant of Incentive Stock Options
    15  
6.5. Exercise of Options
    17  
 
       
Article 7. Stock Appreciation Rights
    18  
 
       
7.1. Grant of SARs
    18  
7.2. SAR Award Agreement
    18  
7.3. Exercise of SARs
    18  
7.4. Expiration of SARs
    18  
7.5. Payment of SAR Amount
    18  

-i-



--------------------------------------------------------------------------------



 



              Page
Article 8. Restricted Shares
    19  
 
       
8.1. Grant of Restricted Shares
    19  
8.2. Award Agreement
    19  
8.3. Consideration
    19  
8.4. Effect of Forfeiture
    19  
8.5. Escrow; Legends
    19  
 
       
Article 9. Performance Units and Performance Shares
    19  
 
       
9.1. Grant of Performance Units and Performance Shares
    19  
9.2. Value/Performance Goals
    20  
9.3. Payment of Performance Units and Performance Shares
    20  
9.4. Form and Timing of Payment of Performance Units and Performance Shares
    20  
 
       
Article 10. Bonus Shares and Deferred Shares
    21  
 
       
10.1. Bonus Shares
    21  
10.2. Deferred Shares
    21  
 
       
Article 11. Beneficiary Designation
    21  
 
       
Article 12. Rights of Employees
    21  
 
       
12.1. Employment
    21  
12.2. Participation
    21  
 
       
Article 13. Amendment, Modification, and Termination
    21  
 
       
13.1. Amendment, Modification, and Termination
    21  
13.2. Adjustments Upon Certain Unusual or Nonrecurring Events
    22  
13.3. Awards Previously Granted
    22  
 
       
Article 14. Withholding
    22  
 
       
14.1. Mandatory Tax Withholding
    22  
14.2. Notification under Code Section 83(b)
    22  
 
       
Article 15. Additional Provisions
    23  
 
       
15.1. Successors
    23  
15.2. Gender and Number
    23  
15.3. Severability
    23  
15.4. Requirements of Law
    23  
15.5. Securities Law Compliance
    23  
15.6. No Rights as a Shareholder
    24  
15.7. Nature of Payments
    24  
15.8. Governing Law
    24  

-ii-



--------------------------------------------------------------------------------



 



QUEST RESOURCE CORPORATION.
2005 Omnibus Stock Award Plan
(As Amended and Restated)
Article 1. Establishment, Objectives, Duration and Effect of Shareholder
Approval
     1.1. Establishment of the Plan. Quest Resource Corporation, a Nevada
corporation (the “Company”) and the Board of Directors of the Company (the
“Board”) established this Quest Resource 2005 Omnibus Stock Award Plan (the
“Plan”) effective as of October 14, 2005 (the “Effective Date”). The Plan is
hereby amended and restated effective as of January 1, 2008.
     1.2. Objectives of the Plan. The Plan is intended to allow employees and
Non-Employee Directors of the Company and its Subsidiaries to acquire or
increase equity ownership in the Company, or to be compensated under the Plan
based on growth in the Company’s equity value, thereby strengthening their
commitment to the success of the Company and stimulating their efforts on behalf
of the Company, and to assist the Company and its Subsidiaries in attracting new
employees and retaining existing employees. The Plan is also intended to
optimize the profitability and growth of the Company through incentives which
are consistent with the Company’s goals; to provide incentives for excellence in
individual performance; and to promote teamwork.
     1.3. Duration of the Plan. The Plan shall commence on the Effective Date
and shall remain in effect, subject to Section 1.4 and the right of the Board to
amend or terminate the Plan at any time pursuant to Article 13 hereof, until all
Shares subject to it shall have been purchased or acquired according to the
Plan’s provisions.
     1.4. Shareholder Approval and Effect Thereof. The Company will submit the
Plan to the shareholders of the Company for approval within twelve months of the
Effective Date. If the Company’s shareholders do not approve the Plan (i) no
Awards shall be granted subsequent to such vote, and (ii) all Awards granted
hereunder other than the Initial Awards shall be forfeited by each Grantee and
become null and void; the Initial Awards, however, shall survive according to
the terms and conditions of such Awards and the Plan.
Article 2. Definitions
     Whenever used in the Plan, the following terms shall have the meanings set
forth below:
     2.1. “Article” means an Article of the Plan.
     2.2. “Award” means Options, Restricted Shares, Bonus Shares, Deferred
Shares, SARs, Performance Units or Performance Shares granted under the Plan.
     2.3. “Award Agreement” means a written agreement by which an Award is
evidenced.
     2.4. “Beneficial Owner” has the meaning specified in Rule 13d-3 of the SEC
under the Exchange Act.
     2.5. “Board” has the meaning set forth in Section 1.1.

 



--------------------------------------------------------------------------------



 



     2.6. “Bonus Shares” means Shares that are awarded to a Grantee without cost
and without restrictions in recognition of past performance (whether determined
by reference to another employee benefit plan of the Company or otherwise) or as
an incentive to become an employee of the Company or a Subsidiary.
     2.7. “Cause” means, unless otherwise defined in an Award Agreement,
     (a) a Grantee’s conviction of, plea of guilty to, or plea of nolo
contendere to a felony or other crime that involves fraud or dishonesty,
     (b) any willful action or omission by a Grantee which would constitute
grounds for immediate dismissal under the employment policies of the Company or
the Subsidiary by which Grantee is employed, including but not limited to
intoxication with alcohol or illegal drugs while on the premises of the Company
or any Subsidiary, or violation of sexual harassment laws or the internal sexual
harassment policy of the Company or the Subsidiary by which Grantee is employed,
     (c) a Grantee’s habitual neglect of duties, including but not limited to
repeated absences from work without reasonable excuse, or
     (d) a Grantee’s willful and intentional material misconduct in the
performance of his duties that results in financial detriment to the Company or
any Subsidiary;
provided, however, that for purposes of clauses (b), (c) and (d), Cause shall
not include any one or more of the following: bad judgment, negligence or any
act or omission believed by the Grantee in good faith to have been in or not
opposed to the interest of the Company (without intent of the Grantee to gain,
directly or indirectly, a profit to which the Grantee was not legally entitled).
A Grantee who agrees to resign from his affiliation with the Company or a
Subsidiary in lieu of being terminated for Cause may be deemed to have been
terminated for Cause for purposes of this Plan.
     2.8. “Change of Control” means, unless otherwise defined in an Award
Agreement, any one or more of the following:
     (a) any Person other than (i) a Subsidiary, (ii) any employee benefit plan
(or any related trust) of the Company or any of its Subsidiaries or (iii) any
Excluded Person, becomes the Beneficial Owner of 35% or more of the common
shares of the Company or of Voting Securities representing 35% or more of the
combined voting power of the Company (such a person or group, a “35% Owner”),
except that (i) no Change of Control shall be deemed to have occurred solely by
reason of such beneficial ownership by a corporation with respect to which both
more than 60% of the common shares of such corporation and Voting Securities
representing more than 60% of the aggregate voting power of such corporation are
then owned, directly or indirectly, by the persons who were the direct or
indirect owners of the common shares and Voting Securities of the Company
immediately before such acquisition in substantially the same proportions as
their ownership, immediately before such acquisition, of the common shares and
Voting Securities of the Company, as the case may be and (ii) such corporation
shall not be deemed a 35% Owner; or

-2-



--------------------------------------------------------------------------------



 



     (b) the Incumbent Directors (determined using the Effective Date as the
baseline date) cease for any reason to constitute at least a majority of the
directors of the Company then serving; or
     (c) the consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of a
merger, reorganization, consolidation, or similar transaction, or the sale or
other disposition of all or substantially all (at least 40%) of the consolidated
assets of the Company or a plan of liquidation of the Company (any of the
foregoing transactions, a “Reorganization Transaction”) which is not an Exempt
Reorganization Transaction.
The definition of “Change of Control” may be amended at any time prior to the
occurrence of a Change of Control, and such amended definition shall be applied
to all Awards granted under the Plan whether or not outstanding at the time such
definition is amended, without requiring the consent of any Grantee.
Notwithstanding the occurrence of any of the foregoing events, (a) a Change of
Control shall be deemed not to have occurred with respect to any Section 16
Person if such Section 16 Person is, by agreement (written or otherwise), a
participant on such Section 16 Person’s own behalf in a transaction which causes
the Change of Control to occur and (b) a Change of Control shall not occur with
respect to a Grantee if, in advance of such event, the Grantee agrees in writing
that such event shall not constitute a Change of Control.
     2.9. “Change of Control Period” has the meaning set forth in
Section 5.6(c).
     2.10. “Change of Control Value” means the Fair Market Value of a Share on
the date of a Change of Control.
     2.11. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and regulations and rulings thereunder. References to a particular
section of the Code include references to successor provisions of the Code or
any successor statute.
     2.12. “Company” has the meaning set forth in Section 1.1.
     2.13. “Deferred Shares” means Shares that are awarded to a Grantee on a
deferred basis pursuant to Section 10.2
     2.14. “Disabled” or “Disability” means an individual (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than 3 months under a
Company-sponsored accident and health plan. Notwithstanding the foregoing, with
respect to an Incentive Stock Option, “Disability” means a permanent and total
disability, within the meaning of Code Section 22(e)(3), as determined by the
Board in good faith, upon receipt of medical advice from one or more
individuals, selected by the Board, who are qualified to give professional
medical advice.
     2.15. “Effective Date” has the meaning set forth in Section 1.1.

-3-



--------------------------------------------------------------------------------



 



     2.16. “Eligible Person” means any employee (including any officer) of the
Company or any Subsidiary, including any such employee who is on an approved
leave of absence or has been subject to a disability which does not qualify as a
Disability and any Non-Employee Director.
     2.17. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to a particular section of the Exchange Act include references to
successor provisions.
     2.18. “Excluded Person” means any Person who, along with such Person’s
Affiliates and Associates (as such terms are defined in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act) is the Beneficial Owner of
15% or more of the Shares outstanding as of the Effective Date.
     2.19. “Exempt Reorganization Transaction” means a Reorganization
Transaction which (i) results in the Persons who were the direct or indirect
owners of the outstanding common shares and Voting Securities of the Company
immediately before such Reorganization Transaction becoming, immediately after
the consummation of such Reorganization Transaction, the direct or indirect
owners of both more than 60% of the then-outstanding common shares of the
Surviving Corporation and Voting Securities representing more than 60% of the
aggregate voting power of the Surviving Corporation, in substantially the same
respective proportions as such Persons’ ownership of the common shares and
Voting Securities of the Company immediately before such Reorganization
Transaction, or (ii) after such transaction, more than 50% of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the agreement providing for the Reorganization
Transaction or other action of the Board approving the transaction (or whose
election or nomination was approved by a vote of at least two-thirds of the
members who were members of the Board at that time).
     2.20. “Fair Market Value” means (A) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Board, and (B) with
respect to Shares that are readily tradable on an established securities market
(within the meaning of Treasury Regulations § 1.897-1(m)) the closing price for
a Share on the Grant Date and if there is no closing price on such date, the
closing price for a Share on the last trading day before the Grant Date and
(C) with respect to Shares not readily tradable on an established securities
market, the value determined by the reasonable application of a reasonable
valuation method applying those factors and principles set forth in Treasury
Regulations 1.409A-1(b)(5)(iv)(B).
     2.21. “Freestanding SAR” means any SAR that is granted independently of any
Option.
     2.22. “Good Reason” means any action by the Company or the Subsidiary
employing a Grantee which results in any of the following without the Grantee’s
consent: (a) a material diminution or other material adverse change in the
Grantee’s position, authority or duties, (b) requiring the Grantee to be based
at any office or location more than 50 miles from the location where he or she
was previously based; (c) a material diminution in the Grantee’s compensation in
the aggregate, other than a diminution applicable to all similarly situated
employees. A Grantee

-4-



--------------------------------------------------------------------------------



 



shall not have Good Reason to terminate his or her position unless, (1) within
60 days following the event or circumstance set forth above in (a), (b) or (c),
the Grantee notifies the Company of such event or circumstance, (2) the Grantee
gives the Company 30 days to correct the event or circumstance, and (3) the
Company does not correct, in all material respects, such event or circumstance.
     2.23. “Grant Date” has the meaning set forth in Section 5.2.
     2.24. “Grantee” means an individual who has been granted an Award.
     2.25. “Including” or “includes” mean “including, without limitation,” or
“includes, without limitation”, respectively.
     2.26. “Incumbent Directors” means, as of any specified baseline date,
individuals then serving as members of the Board who were members of the Board
as of the date immediately preceding such baseline date; provided that any
subsequently-appointed or elected member of the Board whose election, or
nomination for election by shareholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of a
majority of the directors then comprising the Incumbent Directors shall also
thereafter be considered an Incumbent Director, unless the initial assumption of
office of such subsequently-elected or appointed director was in connection with
(i) an actual or threatened election contest, including a consent solicitation,
relating to the election or removal of one or more members of the Board, (ii) a
“tender offer” (as such term is used in Section 14(d) of the Exchange Act), or
(iii) a proposed Reorganization Transaction.
     2.27. “Initial Awards” means those Awards set forth on Schedule 2.27 to
this Plan.
     2.28. “Non-Employee Director” means a director of the Company who is not an
officer or employee of the Company or any of its affiliates. A “Non-Employee
Director” includes any director of the Company who serves as a consultant to the
Company or any of its affiliates.
     2.29. “Option” means an option granted under Article 6 of the Plan,
including an incentive stock option.
     2.30. “Option Price” means the price at which a Share may be purchased by a
Grantee pursuant to an Option.
     2.31. “Option Term” means the period beginning on the Grant Date of an
Option and ending on the expiration date of such Option, as specified in the
Award Agreement for such Option and as may, consistent with the provisions of
the Plan and Code section 409A, be extended from time to time by the Board prior
to the expiration date of such Option then in effect.
     2.32. “Performance Period” has the meaning set forth in Section 9.2.
     2.33. “Performance Share” or “Performance Unit” has the meaning set forth
in Article 9.

-5-



--------------------------------------------------------------------------------



 



     2.34. “Period of Restriction” means the period during which the transfer of
Restricted Shares is limited in some way (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Board) or the Share are subject to a substantial risk of
forfeiture, as provided in Article 8.
     2.35. “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     2.36. “Plan” has the meaning set forth in Section 1.1.
     2.37. “Plan Committee” has the meaning set forth in Article 3.
     2.38. “Reorganization Transaction” has the meaning set forth in
Section 2.8(c).
     2.39. “Restricted Shares” means Shares that are subject to transfer
restrictions and are subject to forfeiture if conditions specified in the Award
Agreement applicable to such Shares are not satisfied.
     2.40. “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the
Exchange Act, together with any successor rule, as in effect from time to time.
     2.41. “SAR” means a stock appreciation right and includes both Tandem SARs
and Freestanding SARs.
     2.42. “SAR Term” means the period beginning on the Grant Date of a SAR and
ending on the expiration date of such SAR, as specified in the Award Agreement
for such SAR and as may, consistent with the provisions of the Plan, be extended
from time to time by the Board prior to the expiration date of such SAR then in
effect.
     2.43. “SEC” means the United States Securities and Exchange Commission, or
any successor thereto.
     2.44. “Section” means, unless the context otherwise requires, a Section of
the Plan.
     2.45. “Section 16 Person” means a person who is subject to obligations
under Section 16 of the Exchange Act with respect to transactions involving
equity securities of the Company.
     2.46. “Share” means a common share, $.001 par value, of the Company.
     2.47. “Subsidiary” means with respect to any Person (a) any corporation of
which more than 50% of the Voting Securities are at the time, directly or
indirectly, owned by such Person, and (b) any partnership or limited liability
company in which such Person has a direct or indirect interest (whether in the
form of voting power or participation in profits or capital contribution) of
more than 50%. Solely with respect to a grant of an incentive stock option under
the requirements of Section 422 of the Code, “Subsidiary” means a “subsidiary
corporation” as defined in Section 424(f) of the Code.

-6-



--------------------------------------------------------------------------------



 



     2.48. “Substitute Option” has the meaning set forth in Section 6.3.
     2.49. “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if Voting Securities representing at least 50% of
the aggregate voting power of such resulting corporation are directly or
indirectly owned by another corporation, such other corporation.
     2.50. “Tandem SAR” means a SAR that is granted in connection with, or
related to, an Option, and which requires forfeiture of the right to purchase an
equal number of Shares under the related Option upon the exercise of such SAR;
or alternatively, which requires the cancellation of an equal amount of SARs
upon the purchase of the Shares subject to the Option.
     2.51. “Tax Withholding” has the meaning set forth in Section 14.1(a).
     2.52. “Termination of Affiliation” occurs on the first day on which an
individual is for any reason (a) no longer providing services to the Company or
any Subsidiary in the capacity of an employee, (b) with respect to an individual
who is an employee of a Subsidiary, the first day on which such Subsidiary
ceases to be a Subsidiary, or (c) with respect to a Non-Employee Director, no
longer serving as a director of the Company. A Termination of Affiliation shall
have the same meaning as a “separation from service” under Code section
409A(2)(A)(i) and the regulations issued thereunder.
     2.53. “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors,
but not including any other class of securities of such corporation that may
have voting power by reason of the occurrence of a contingency.
Article 3. Administration
     3.1. Board and Committee. Subject to Article 13, and to Section 3.2, the
Plan shall be administered by the Board, or a committee of the Board appointed
by the Board to administer the Plan (“Plan Committee”). To the extent the Board
considers it desirable for transactions relating to Awards to be eligible to
qualify for an exemption under Rule 16b-3, the Plan Committee shall consist of
two or more directors of the Company, all of whom qualify as “non-employee
directors within the meaning of Rule 16b-3. To the extent the Board considers it
desirable for compensation delivered pursuant to Awards to be eligible to
qualify for an exemption from the limit on tax deductibility of compensation
under Section 162(m) of the Code, the Plan Committee shall consist of two or
more directors of the Company, all of whom shall qualify as “outside directors”
within the meaning of Code Section 162(m). The number of members of the Plan
Committee shall from time to time be increased or decreased, and shall be
subject to such conditions, including, but not limited to having exclusive
authority to make certain grants of Awards or to perform such other acts, in
each case as the Board deems appropriate to permit transactions in Shares
pursuant to the Plan to satisfy such conditions of Rule 16b-3 or Code Section
162(m) as then in effect.
     Any references herein to “Board” are, except as the context requires
otherwise, references to the Board or the Plan Committee, as applicable.

-7-



--------------------------------------------------------------------------------



 



     3.2. Powers of the Board. Subject to the express provisions of the Plan,
the Board has full and final authority and sole discretion as follows:
     (a) taking into consideration the reasonable recommendations of management,
to determine when, to whom and in what types and amounts Awards should be
granted and the terms and conditions applicable to each Award, including the
Option Price, the Option Term, the benefit payable under any SAR, Performance
Unit or Performance Share and whether or not specific Awards shall be granted in
connection with other specific Awards, and if so whether they shall be
exercisable cumulatively with, or alternatively to, such other specific Awards;
     (b) to determine the amount, if any, that a Grantee shall pay for
Restricted Shares, whether and on what terms to permit or require the payment of
cash dividends thereon to be deferred, when Restricted Shares (including
Restricted Shares acquired upon the exercise of an Option) shall be forfeited
and whether such shares shall be held in escrow;
     (c) to construe and interpret the Plan and to make all determinations
necessary or advisable for the administration of the Plan;
     (d) to make, amend, and rescind rules relating to the Plan, including rules
with respect to the exercisability and nonforfeitability of Awards upon the
Termination of Affiliation of a Grantee;
     (e) to determine the terms and conditions of all Award Agreements (which
need not be identical) and, with the consent of the Grantee, to amend any such
Award Agreement at any time, among other things, to permit transfers of such
Awards to the extent permitted by the Plan; provided that the consent of the
Grantee shall not be required for any amendment which (A) does not adversely
affect the rights of the Grantee, or (B) is necessary or advisable (as
determined by the Board) to carry out the purpose of the Award as a result of
any new or change in existing applicable law;
     (f) to cancel, with the consent of the Grantee, outstanding Awards and to
grant new Awards in substitution therefor;
     (g) to accelerate the exercisability (including exercisability within a
period of less than six months after the Grant Date) of, and to accelerate or
waive any or all of the terms and conditions applicable to, any Award or any
group of Awards for any reason and at any time, including in connection with a
Termination of Affiliation;
     (h) subject to Section 5.3, to extend the time during which any Award or
group of Awards may be exercised;
     (i) to delegate to any member of the Board or committee of Board members
such of its powers as it deems appropriate, including the power to subdelegate,
except that only a member of the Board of Directors of the Company (or a
committee thereof) may grant Awards from time to time to specified categories of
Eligible Persons in amounts and on terms to be specified by the Board; provided
that no such grants shall be

-8-



--------------------------------------------------------------------------------



 



made other than by the Board of Directors of the Company or the Plan Committee
to individuals who are then Section 16 Persons or other than by the Plan
Committee to individuals who are then or are deemed likely to become a “covered
employee” within the meaning of Code Section 162(m);
     (j) to delegate to officers, employees or independent contractors of the
Company matters involving the routine administration of the Plan and which are
not specifically required by any provision of this Plan of to be performed by
the Board of Directors of the Company;
     (k) to delegate its duties and responsibilities under the Plan with respect
to foreign Subsidiary plans, except its duties and responsibilities with respect
to Section 16 Persons, and (A) the acts of such delegates shall be treated
hereunder as acts of the Board and (B) such delegates shall report to the Board
regarding the delegated duties and responsibilities;
     (l) to impose such additional terms and conditions upon the grant, exercise
or retention of Awards as the Board may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards which may
from time to time be exercised by a Grantee; and
     (m) to take any other action with respect to any matters relating to the
Plan for which it is responsible.
     All determinations on any matter relating to the Plan or any Award
Agreement may be made in the sole and absolute discretion of the Board, and all
such determinations of the Board shall be final, conclusive and binding on all
Persons. No member of the Board shall be liable for any action or determination
made with respect to the Plan or any Award.
Article 4. Shares Subject to the Plan
     4.1. Number of Shares Available.
     (a) Plan Limit. Subject to adjustment as provided in Section 4.2, the
number of Shares hereby reserved for delivery under the Plan is 2,200,000
Shares. If any Shares subject to an Award granted hereunder are forfeited or an
Award or any portion thereof otherwise terminates or is settled without the
issuance of Shares, or in the case of SARs and Performance Units, without the
payment of cash, the Shares subject to such Award, to the extent of any such
forfeiture, termination or settlement, shall again be available for grant under
the Plan. The Board may from time to time determine the appropriate methodology
for calculating the number of Shares issued pursuant to the Plan.
     (b) Individual Limit. No Grantee may be granted Options, SARs, Restricted
Shares, Bonus Shares or Deferred Shares, Performance Units or Performance Shares
in Shares, or in any combination thereof, relating to an aggregate number of
Shares under the Plan that exceeds 500,000 shares in any 5-year period. If a
previously granted Option, SAR, Performance Unit, or Performance Share is
forfeited, canceled or repriced, such forfeited, canceled or repriced Option,
SAR, Performance Unit, or Performance

-9-



--------------------------------------------------------------------------------



 



Share as the case may be, shall continue to be counted against the maximum
number of Shares, SARs, Performance Units or Performance Shares that may be
delivered to any Grantee over the life of the Plan.
     4.2. Adjustments in Authorized Shares. In the event that the Board
determines that any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, share split,
reverse share split, subdivision, consolidation or reduction of capital,
reorganization, merger, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of Shares or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that any adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Board shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or property of the Company or any Person that is a
party to a Reorganization Transaction with the Company) with respect to which
Awards may be granted, (ii) the number and type of Shares (or other securities
or property of the Company or any Person that is a party to a Reorganization
Transaction with the Company) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award or the
substitution of other property for Shares subject to an outstanding Award;
provided, that the number of Shares subject to any Award denominated in Shares
shall always be a whole number. In the case of any substitution or adjustment
affecting an Option (including a “nonqualified stock option”) such substitution
or adjustments shall be made in a manner that is in accordance with the
substitution and assumption rules set forth in Treasury Regulations 1.424.1 and
the applicable guidance relating to Code section 409A.
     4.3. Available Shares. Shares delivered in connection with Awards may be
newly issued Shares, Shares purchased by the Company on the open market, or
Shares issued from treasury.
Article 5. Eligibility and General Conditions of Awards
     5.1. Eligibility. The Board may grant Awards to any Eligible Person,
whether or not he or she has previously received an Award; provided, however,
that an Eligible Person who is a Non-Employee Director may only be granted an
Award that is an Option (excluding an incentive stock option, Restricted Shares,
Bonus Shares or Deferred Shares.
     5.2. Grant Date. The Grant Date of an Award shall be the date on which the
Board grants the Award or such later date as specified by the Board (i) in the
Board’s resolutions or minutes addressing the Award grants or (ii) in the Award
Agreement.
     5.3. Maximum Term. Subject to the following proviso, the Option Term or
other period during which an Award may be outstanding shall not extend more than
10 years after the Grant Date, and shall be subject to earlier termination as
herein specified. After an Award has been granted, the maximum term may only be
extended in a manner which complies with Code section 409A.

-10-



--------------------------------------------------------------------------------



 



     5.4. Award Agreement. To the extent not set forth in the Plan, the terms
and conditions of each Award (which need not be the same for each grant or for
each Grantee) shall be set forth in an Award Agreement.
     5.5. Restrictions on Share Transferability. The Board may include in the
Award Agreement such restrictions on any Shares acquired pursuant to the
exercise or vesting of an Award as it may deem advisable, including restrictions
under applicable federal securities laws.
     5.6. Termination of Affiliation. Except as otherwise provided in an Award
Agreement (including an Award Agreement as amended by the Board pursuant to
Section 3.2), and subject to the provisions of Section 13.1, the extent to which
the Grantee shall have the right to exercise, vest in, or receive payment in
respect of an Award following Termination of Affiliation shall be determined in
accordance with the following provisions of this Section 5.6.
          (a) For Cause. If a Grantee has a Termination of Affiliation for
Cause:
     (i) the Grantee’s Restricted Shares and Deferred Shares that are
forfeitable immediately before such Termination of Affiliation shall
automatically be forfeited on such date, subject in the case of Restricted
Shares to the provisions of Section 8.4 regarding repayment of certain amounts
to the Grantee;
     (ii) the Grantee’s Deferred Shares that were vested immediately before such
Termination of Affiliation shall promptly be settled by delivery to such Grantee
of a number of unrestricted Shares equal to the aggregate number of such vested
Deferred Shares, and
     (iii) any unexercised Option or SAR, and any Performance Share or
Performance Unit with respect to which the Performance Period has not ended
immediately before such Termination of Affiliation, shall terminate effective
immediately upon such Termination of Affiliation.
          (b) On Account of Death or Disability. If a Grantee has a Termination
of Affiliation on account of death or Disability:
     (i) the Grantee’s Restricted Shares that were forfeitable immediately
before such Termination of Affiliation shall thereupon become nonforfeitable;
     (ii) the Grantee’s Deferred Shares that were forfeitable immediately before
such Termination of Affiliation shall thereupon become nonforfeitable and the
Company shall, unless otherwise provided in an Award Agreement, promptly settle
all Deferred Shares, whether or not forfeitable, by delivery to the Grantee (or,
after his or her death, to his or her personal representative or beneficiary
designated in accordance with Article 11) of a number of unrestricted Shares
equal to the aggregate number of the Grantee’s Deferred Shares;
     (iii) any unexercised Option or SAR, whether or not exercisable immediately
before such Termination of Affiliation, shall be fully exercisable and may be
exercised, in whole or in part, at any time up to one year after such

-11-



--------------------------------------------------------------------------------



 



Termination of Affiliation (but only during the Option Term or SAR Term,
respectively) by the Grantee or, after his or her death, by (A) his or her
personal representative or the person to whom the Option or SAR, as applicable,
is transferred by will or the applicable laws of descent and distribution, or
(B) the Grantee’s beneficiary designated in accordance with Article 11; and
     (iv) the benefit payable with respect to any Performance Share or
Performance Unit with respect to which the Performance Period has not ended
immediately before such Termination of Affiliation on account of death or
Disability shall be equal to the product of the Fair Market Value of a Share as
of the date of such Termination of Affiliation or the value of the Performance
Unit specified in the Award Agreement (determined as of the date of such
Termination of Affiliation), as applicable, multiplied successively by each of
the following:
     (A) a fraction, the numerator of which is the number of months (including
as a whole month any partial month) that have elapsed since the beginning of
such Performance Period until the date of such Termination of Affiliation and
the denominator of which is the number of months (including as a whole month any
partial month) in the Performance Period; and
     (B) a percentage determined by the Plan Committee that would be earned
under the terms of the applicable Award Agreement assuming that the rate at
which the performance goals have been achieved as of the date of such
Termination of Affiliation would continue until the end of the Performance
Period, or, if the Board elects to compute the benefit after the end of the
Performance Period, the Performance percentage, as determined by the Board,
attained during the Performance Period.
          (c) Change of Control Period. If a Grantee has a Termination of
Affiliation during the period (“Change of Control Period”) commencing on a
Change of Control and ending on the first anniversary of the Change of Control,
which Termination of Affiliation is initiated by the Company or a Subsidiary
other than for Cause, or initiated by the Grantee for Good Reason, then
     (i) the Grantee’s Restricted Shares that were forfeitable shall thereupon
become nonforfeitable;
     (ii) the Grantee’s Deferred Shares that were forfeitable shall thereupon
become nonforfeitable and the Company shall immediately settle all Deferred
Shares, whether or not previously forfeitable, by delivery to such Grantee of a
number of unrestricted Shares equal to the aggregate number of the Grantee’s
Deferred Shares;
     (iii) any unexercised Option or SAR, whether or not exercisable on the date
of such Termination of Affiliation, shall thereupon be fully exercisable and may
be exercised, in whole or in part for ninety (90) days following such

-12-



--------------------------------------------------------------------------------



 



Termination of Affiliation (but only during the Option Term or SAR Term,
respectively); and
     (iv) the Company shall immediately pay to the Grantee, with respect to any
Performance Share or Performance Unit with respect to which the Performance
Period has not ended as of the date of such Termination of Affiliation, a cash
payment equal to the product of (A) in the case of a Performance Share, the
Change of Control Value or (B) in the case of a Performance Unit, the value of
the Performance Unit specified in the Award Agreement, as applicable, multiplied
successively by each of the following:
     (A) a fraction, the numerator of which is the number of whole and partial
months that have elapsed between the beginning of such Performance Period and
the date of such Termination of Affiliation and the denominator of which is the
number of whole and partial months in the Performance Period; and
     (B) a percentage equal to a greater of (x) the target percentage, if any,
specified in the applicable Award Agreement or (y) the maximum percentage, if
any, that would be earned under the terms of the applicable Award Agreement
assuming that the rate at which the performance goals have been achieved as of
the date of such Termination of Affiliation would continue until the end of the
Performance Period.
          (d) Any Other Reason. If a Grantee has a Termination of Affiliation
for any reason other than for Cause, death or Disability, and other than under
the circumstances described in Section 5.6(c), then:
     (i) the Grantee’s Restricted Shares and Deferred Shares, to the extent
forfeitable immediately before such Termination of Affiliation, shall thereupon
automatically be forfeited, subject in the case of Restricted Shares to the
provisions of Section 8.4 regarding repayment of certain amounts to the Grantee;
     (ii) the Grantee’s Deferred Shares that were not forfeitable immediately
before such Termination of Affiliation shall promptly be settled by delivery to
the Grantee of a number of unrestricted Shares equal to the aggregate number of
the Grantee’s vested Deferred Shares;
     (iii) any unexercised Option or SAR, to the extent exercisable immediately
before such Termination of Affiliation, shall remain exercisable in whole or in
part for ninety (90) days after such Termination of Affiliation (but only during
the Option Term or SAR Term, respectively) by the Grantee or, after his or her
death, by (A) his or her personal representative or the person to whom the
Option or SAR, as applicable, is transferred by will or the applicable laws of
descent and distribution, or (B) the Grantee’s beneficiary designated in
accordance with Article 11; and

-13-



--------------------------------------------------------------------------------



 



     (iv) any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the date of such Termination of
Affiliation shall terminate immediately upon such Termination of Affiliation.
     5.7. Nontransferability of Awards.
          (a) Except as provided in Section 5.7(c) below, each Award, and each
right under any Award, shall be exercisable only by the Grantee during the
Grantee’s lifetime, or, if permissible under applicable law, by the Grantee’s
guardian or legal representative.
          (b) Except as provided in Section 5.7(c) below, no Award (prior to the
time, if applicable, Shares are issued in respect of such Award), and no right
under any Award, may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Grantee otherwise than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Subsidiary; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
          (c) To the extent and in the manner permitted by the Board, and
subject to such terms and conditions as may be prescribed by the Board, a
Grantee may transfer an Award to (a) a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law of the Grantee, (including adoptive relationships), (b) any person
sharing the Grantee’s household (other than a tenant or employee), (c) a trust
in which persons described in (a) or (b) have more than 50% of the beneficial
interest, (d) a foundation in which persons described in (a) or (b) or the
Grantee own more than 50% of the voting interests; provided such transfer is not
for value. The following shall not be considered transfers for value: (i) a
transfer under a domestic relations order in settlement of marital property
rights; and (ii) a transfer to an entity in which more than 50% of the voting
interests are owned by persons described in (a) or (b) above or the Grantee, in
exchange for an interest in that entity.
Article 6. Stock Options
     6.1. Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Board. Without limiting the generality of the foregoing, the Board may grant to
any Eligible Person, or permit any Eligible Person to elect to receive, an
Option in lieu of or in substitution for any other compensation (whether payable
currently or on a deferred basis, and whether payable under this Plan or
otherwise) which such Eligible Person may be eligible to receive from the
Company or a Subsidiary, which Option may have a value (as determined by the
Board under Black-Scholes or any other option valuation method) that is equal to
or greater than the amount of such other compensation.
     6.2. Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the Option Term, the number of
shares to which

-14-



--------------------------------------------------------------------------------



 



the Option pertains, the time or times at which such Option shall be exercisable
and such other provisions as the Board shall determine.
     6.3. Option Price.
     (a) The Option Price of an Option under this Plan shall be determined by
the Board, and shall be no less than 100% of the Fair Market Value of a Share on
the Grant Date; provided, however, that any Option (“Substitute Option”) that is
(x) granted to a Grantee in connection with the acquisition (“Acquisition”),
however effected, by the Company of another corporation or entity (“Acquired
Entity”) or the assets thereof, (y) associated with an option to purchase shares
of stock or other equity interest of the Acquired Entity or an affiliate thereof
(“Acquired Entity Option”) held by such Grantee immediately prior to such
Acquisition, and (z) intended to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Option, shall be granted such that such
option substitution is completed in conformity with the rules set forth in
Section 424(a) of the Code.
     (b) Subject to the limitations set forth below and those contained in
Sections 6 and 13, the Committee may make any adjustment in the Option Price,
the number of Shares subject to, or the terms of, an outstanding Option and a
subsequent granting of an Option by amendment or by substitution of an
outstanding Option. Such amendment, substitution, or re-grant may result in
terms and conditions (including Option Price, number of Shares covered, vesting
schedule or exercise period) that differ from the terms and conditions of the
original Option; provided, however, the Committee may not, without stockholder
approval (i) amend an Option to reduce its Option Price, (ii) cancel an Option
and regrant an Option with a lower Option Price than the original Option Price
of the cancelled Option, or (iii) take any other action (whether in the form of
an amendment, cancellation or replacement grant) that has the effect of
“repricing” an Option, as defined under applicable NYSE rules or the rules of
the established stock exchange or quotation system on which the Company Stock is
then listed or traded if such Exchange’s or quotation system’s rules define what
constitutes a repricing. The Committee also may not adversely affect the rights
of any Eligible Person to previously granted Options without the consent of such
Eligible Person. If such action is affected by the amendment, the effective date
of such amendment shall be the date of the original grant. Any adjustment,
modification, extension or renewal of an Option shall be effected such that the
Option is either exempt from, or is compliant with, Code section 409A.
     6.4. Grant of Incentive Stock Options.
     (a) At the time of the grant of any Option to an Eligible Person who is an
employee of the Company or a Subsidiary, the Board may designate that such
option shall be made subject to additional restrictions to permit it to qualify
as an “incentive stock option” under the requirements of Section 422 of the
Code. The maximum number of shares that may be issued pursuant to the grants of
incentive stock options shall be the same maximum limit on shares that may be
issued under the Plan for all awards as set forth in Section 4.1(a). Any option
designated as an incentive stock option:

-15-



--------------------------------------------------------------------------------



 



     (i) shall not be granted to a person who owns shares (including shares
treated as owned under Section 424(d) of the Code) possessing more than 10% of
the total combined voting power of all classes of shares of the Company;
     (ii) shall be for a term of not more than 10 years from the Grant Date, and
shall be subject to earlier termination as provided herein or in the applicable
Award Agreement;
     (iii) shall not have an aggregate Fair Market Value (determined for each
incentive stock option at its Grant Date) of Shares with respect to which
incentive stock options are exercisable for the first time by such Grantee
during any calendar year (under the Plan and any other employee stock option
plan of the Grantee’s employer or any parent or Subsidiary thereof (“Other
Plans”)), determined in accordance with the provisions of Section 422 of the
Code, which exceeds $100,000 (the “$100,000 Limit”);
     (iv) shall, if the aggregate Fair Market Value of a Share (determined on
the Grant Date) with respect to the portion of such grant which is exercisable
for the first time during any calendar year (“Current Grant”) and all incentive
stock options previously granted under the Plan and any Other Plans which are
exercisable for the first time during a calendar year (“Prior Grants”) would
exceed the $100,000 Limit, be exercisable as follows:
     (A) the portion of the Current Grant which would, when added to any Prior
Grants, be exercisable with respect to Shares which would have an aggregate Fair
Market Value (determined as of the respective Grant Date for such options) in
excess of the $100,000 Limit shall, notwithstanding the terms of the Current
Grant, be exercisable for the first time by the Grantee in the first subsequent
calendar year or years in which it could be exercisable for the first time by
the Grantee when added to all Prior Grants without exceeding the $100,000 Limit;
and
     (B) if, viewed as of the date of the Current Grant, any portion of a
Current Grant could not be exercised under the preceding provisions of this
Subsection (iv) during any calendar year commencing with the calendar year in
which it is first exercisable through and including the last calendar year in
which it may by its terms be exercised, such portion of the Current Grant shall
not be an incentive stock option, but shall be exercisable as a separate Option
at such date or dates as are provided in the Current Grant;
     (v) shall be granted within 10 years from the earlier of the date the Plan
is adopted or the date the Plan is approved by the shareholders of the Company;
     (vi) shall require the Grantee to notify the Board of any disposition of
any Shares issued pursuant to the exercise of the incentive stock option under
the

-16-



--------------------------------------------------------------------------------



 



circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), within 10 days of such disposition; and
     (vii) shall by its terms not be assignable or transferable other than by
will or the laws of descent and distribution and may be exercised, during the
Grantee’s lifetime, only by the Grantee; provided, however, that the Grantee
may, to the extent provided in the Plan in any manner specified by the Board,
designate in writing a beneficiary to exercise such incentive stock option after
the Grantee’s death.
Notwithstanding the foregoing, the Board may, without the consent of the
Grantee, at any time before the exercise of an option (whether or not an
incentive stock option), take any action necessary to prevent such option from
being treated as an incentive stock option.
     6.5. Exercise of Options. Options shall be exercised by the delivery of a
written notice of exercise to the Company or its designee, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares made by cash, personal check or wire
transfer or, subject to the approval of the Board pursuant to procedures
approved by the Board,
     (a) through the sale of the Shares acquired on exercise of the Option
through a broker-dealer to whom the Grantee has submitted an irrevocable notice
of exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of federal, state, local or
foreign withholding taxes payable by Grantee by reason of such exercise,
     (b) through simultaneous sale through a broker of Shares acquired on
exercise, as permitted under Regulation T of the Federal Reserve Board, or
     (c) by delivery to the Company of certificates representing the number of
Shares then owned by the Grantee, the Fair Market Value of which equals the
purchase price of the Shares purchased in connection with the Option exercise,
properly endorsed for transfer to the Company; provided however, that Shares
used for this purpose must have been held by the Grantee for such minimum period
of time as may be established from time to time by the Board; and provided
further that the Fair Market Value of any Shares delivered in payment of the
purchase price upon exercise of the Options shall be the Fair Market Value as of
the exercise date, which shall be the date of delivery of the certificates for
the Stock used as payment of the exercise price. For purposes of this
Section 6.5(c), in lieu of actually surrendering to the Company the stock
certificates representing the number of Shares then owned by the Grantee, the
Board may, in its discretion permit the Grantee to submit to the Company a
statement affirming ownership by the Grantee of such number of Shares and
request that such Shares, although not actually surrendered, be deemed to have
been surrendered by the Grantee as payment of the exercise price.

-17-



--------------------------------------------------------------------------------



 



Article 7. Stock Appreciation Rights
     7.1. Grant of SARs. Subject to the terms and conditions of this Plan, SARs
may be granted to any Eligible Person at any time and from time to time as shall
be determined by the Board in its sole discretion. The Board may grant
Freestanding SARs or Tandem SARs, or any combination thereof.
     (a) Number of Shares. The Board shall have complete discretion to determine
the number of SARs granted to any Grantee, subject to the limitations imposed in
this Plan and by applicable law.
     (b) Exercise Price and Other Terms. All SARs shall be granted with an
exercise price no less than the Fair Market Value of the underlying Shares of
Stock on the SARs’ Grant Date. The Board, subject to the provisions of this
Plan, shall have complete discretion to determine the terms and conditions of
SARs granted under this Plan. The exercise price per Share of Tandem SARs shall
equal the exercise price per Share of the related Option.
     7.2. SAR Award Agreement. Each SAR granted under the Plan shall be
evidenced by a written SAR Award Agreement which shall be entered into by the
Company and the Grantee to whom the SAR is granted and which shall specify the
exercise price per share, the SAR Term, the conditions of exercise, and such
other terms and conditions as the Board in its sole discretion shall determine.
     7.3. Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to the Company or its designee, setting forth the number of
Shares over which the SAR is to be exercised. Tandem SARs (a) may be exercised
with respect to all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option;
(b) may be exercised only with respect to the Shares for which its related
Option is then exercisable; and (c) may be exercised only when the Fair Market
Value of the Shares subject to the Option exceeds the Option Price of the
Option. The value of the payment with respect to the Tandem SAR may be no more
than 100% of the difference between the Option Price of the underlying Option
and the Fair Market Value of the Shares subject to the underlying Option at the
time the Tandem SAR is exercised.
     7.4. Expiration of SARs. A SAR granted under this Plan shall expire on the
date set forth in the SAR Award Agreement, which date shall be determined by the
Board in its sole discretion. Unless otherwise specifically provided for in the
SAR Award agreement, a Tandem SAR granted under this Plan shall be exercisable
at such time or times and only to the extent that the related Option is
exercisable. The Tandem SAR shall terminate and no longer be exercisable upon
the termination or exercise of the related Options, except that Tandem SARs
granted with respect to less than the full number of shares covered by a related
Option shall not be reduced until the exercise or termination of the related
Option exceeds the number of Shares not covered by the SARs.
     7.5. Payment of SAR Amount. Upon exercise of a SAR, a Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying (i) the positive

-18-



--------------------------------------------------------------------------------



 



difference between the Fair Market Value of a Share on the date of exercise over
the exercise price per Share by (ii) the number of Shares with respect to which
the SAR is exercised. The payment upon a SAR exercise shall, at the Committee’s
discretion, be paid (i) in whole Shares of equivalent value, (ii) in cash, or
(iii) some combination thereof. Any value attributable to a fractional Share
shall be paid in cash.
Article 8. Restricted Shares
     8.1. Grant of Restricted Shares. Subject to the terms and provisions of the
Plan, the Board, at any time and from time to time, may grant Restricted Shares
to any Eligible Person in such amounts as the Board shall determine.
     8.2. Award Agreement. Each grant of Restricted Shares shall be evidenced by
an Award Agreement, which shall specify the Period(s) of Restriction, the number
of Restricted Shares granted, and such other provisions as the Board shall
determine. The Board may impose such conditions or restrictions on any
Restricted Shares as it may deem advisable, including restrictions based upon
the achievement of specific performance goals (Company-wide, divisional,
Subsidiary or individual), time-based restrictions on vesting or restrictions
under applicable securities laws.
     8.3. Consideration. The Board shall determine the amount, if any, that a
Grantee shall pay for Restricted Shares. Such payment shall be made in full by
the Grantee before the delivery of the shares and in any event no later than 10
business days after the Grant Date for such shares.
     8.4. Effect of Forfeiture. If Restricted Shares are forfeited, and if the
Grantee was required to pay for such shares or acquired such Restricted Shares
upon the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Company at a price equal to the lesser of (x) the
amount paid by the Grantee for such Restricted Shares, or (y) the Fair Market
Value of a Share on the date of such forfeiture. The Company shall pay to the
Grantee the required amount as soon as is administratively practical. Such
Restricted Shares shall cease to be outstanding, and shall no longer confer on
the Grantee thereof any rights as a shareholder of the Company, from and after
the date of the event causing the forfeiture, whether or not the Grantee accepts
the Company’s tender of payment for such Restricted Shares.
     8.5. Escrow; Legends. The Board may provide that the certificates for any
Restricted Shares (x) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Shares become nonforfeitable or are forfeited or (y) shall bear an
appropriate legend restricting the transfer of such Restricted Shares. If any
Restricted Shares become nonforfeitable, the Company shall cause certificates
for such shares to be issued without such legend.
Article 9. Performance Units and Performance Shares
     9.1. Grant of Performance Units and Performance Shares. Subject to the
terms of the Plan, Performance Units or Performance Shares may be granted to any
Eligible Person in such amounts and upon such terms, and at any time and from
time to time, as the Board shall determine. Each grant of Performance Units or
Performance Shares shall be evidenced by an

-19-



--------------------------------------------------------------------------------



 



Award Agreement which shall specify the terms and conditions applicable to the
Performance Units or Performance Shares, as the Board determines.
     9.2. Value/Performance Goals. Each Performance Unit shall have an initial
value that is established by the Board at the time of grant, that is equal to
the Fair Market Value of a Share on the Grant Date. The Board shall set
performance goals which, depending on the extent to which they are met, will
determine the number or value of Performance Units or Performance Shares that
will be paid to the Grantee. For purposes of this Article 9, the time period
during which the performance goals must be met shall be called a “Performance
Period.” The Board shall have complete discretion to establish the performance
goals. Without limitation, the performance goals may provide for a targeted
level or levels of achievement using one or more of the following measures:
(a) earnings per share, (b) net income, (c) return on equity, (d) pro forma net
income, (e) return on designated assets, (f) return on revenues, (g) Fair Market
Value per share, (i) book value per share, (j) debt reduction, or (k) any
combination of the above, in the conjunctive or disjunctive, at the discretion
of the Board. Objective and measurable goals set by a “management by objectives”
process, and approved by the Board may also be considered. Such goals may relate
to the satisfaction of external or internal requirements.
     9.3. Payment of Performance Units and Performance Shares. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units or Performance Shares shall be entitled to receive a
payment based on the number and value of Performance Units or Performance Shares
earned by the Grantee over the Performance Period, determined as a function of
the extent to which the corresponding performance goals have been achieved.
     If a Grantee is promoted, demoted or transferred to a different business
unit of the Company during a Performance Period, then, to the extent the Board
determines appropriate, the Board may adjust, change or eliminate the
performance goals or the applicable Performance Period as it deems appropriate
in order to make them appropriate and comparable to the initial performance
goals or Performance Period.
     9.4. Form and Timing of Payment of Performance Units and Performance
Shares. Payment of earned Performance Units or Performance Shares shall be made
in a lump sum following the close of the applicable Performance Period. The
Board may cause earned Performance Units or Performance Shares to be paid in
cash or in Shares (or in a combination thereof) which have an aggregate Fair
Market Value equal to the value of the earned Performance Units or Performance
Shares at the close of the applicable Performance Period. Such Shares may be
granted subject to any restrictions deemed appropriate by the Board. The form of
payout of such Awards shall be set forth in the Award Agreement pertaining to
the grant of the Award.
     As determined by the Board, a Grantee may be entitled to receive any
dividends declared with respect to Shares which have been earned in connection
with grants of Performance Units or Performance Shares but not yet distributed
to the Grantee. In addition, a Grantee may, as determined by the Board, be
entitled to exercise his or her voting rights with respect to such Shares.

-20-



--------------------------------------------------------------------------------



 



Article 10. Bonus Shares and Deferred Shares
     10.1. Bonus Shares. Subject to the terms of the Plan, the Board may grant
Bonus Shares to any Eligible Person, in such amount and upon such terms and at
any time and from time to time as shall be determined by the Board.
     10.2. Deferred Shares. Subject to the terms and provisions of the Plan,
Deferred Shares may be granted to any Eligible Person in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Board. The Board may impose such conditions or restrictions on any Deferred
Shares as it may deem advisable, including time-vesting restrictions and
deferred payment features. The Board may cause the Company to establish a
grantor trust to hold Shares subject to Deferred Share Awards. Without limiting
the generality of the foregoing, the Board may grant to any Eligible Person, or
permit any Eligible Person to elect to receive, Deferred Shares in lieu of or in
substitution for any other compensation (whether payable currently or on a
deferred basis, and whether payable under this Plan or otherwise) which such
Eligible Person may be eligible to receive from the Company or a Subsidiary. Any
grant of Deferred Shares shall comply with section 409A of the Code.
Article 11. Beneficiary Designation
     Each Grantee under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of the Grantee’s death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.
Article 12. Rights of Employees
     12.1. Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Grantee’s employment at any time,
nor confer upon any Grantee the right to continue in the employ of the Company.
     12.2. Participation. No employee shall have the right to be selected to
receive an Award, or, having been so selected, to be selected to receive a
future Award.
Article 13. Amendment, Modification, and Termination
     13.1. Amendment, Modification, and Termination. Subject to the terms of the
Plan, the Board of Directors of the Company may at any time and from time to
time, alter, amend, suspend or terminate the Plan in whole or in part without
the approval of the Company’s shareholders, except to the extent the Board of
Directors of the Company determines it is desirable to obtain approval of the
Company’s shareholders, to retain eligibility for exemption from the limitations
of Code Section 162(m), to have available the ability for Options to qualify as
ISOs, to comply with the requirements for listing on any exchange where the
Company’s Shares are listed, or for any other purpose the Board of Directors of
the Company deems appropriate.

-21-



--------------------------------------------------------------------------------



 



     13.2. Adjustments Upon Certain Unusual or Nonrecurring Events. The Board
may make adjustments in the terms and conditions of Awards in recognition of
unusual or nonrecurring events (including the events described in Section 4.2)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
     13.3. Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary (but subject to Section 2.7 and Section 13.2), no
termination, amendment or modification of the Plan shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Grantee of such Award.
Article 14. Withholding
     14.1. Mandatory Tax Withholding.
     (a) Whenever under the Plan, Shares are to be delivered upon exercise or
payment of an Award, or upon Restricted Shares becoming nonforfeitable, or any
other event with respect to rights and benefits hereunder, the Company shall be
entitled to require and may accommodate the Grantee’s request if so requested,
(x) that the Grantee remit an amount in cash sufficient to satisfy the minimum
federal, state, local and foreign tax withholding requirements related thereto
(“Tax Withholding”), (y) the withholding of such Tax Withholding from
compensation otherwise due to the Grantee or from any Shares or other payment
due to the Grantee under the Plan or (z) any combination of the foregoing.
     (b) Any Grantee who makes a disqualifying disposition of an incentive stock
option (if incentive stock options are eligible to be granted hereunder granted
under the Plan or who makes an election under Section 83(b) of the Code shall
remit to the Company an amount sufficient to satisfy all resulting Tax
Withholding; provided that, in lieu of or in addition to the foregoing, the
Company shall have the right to withhold such Tax Withholding from compensation
otherwise due to the Grantee or from any Shares or other payment due to the
Grantee under the Plan.
     14.2. Notification under Code Section 83(b). If the Grantee, in connection
with the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such Grantee’s
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code, then such Grantee shall notify the Company of such election within
10 days of filing the notice of the election with the Internal Revenue Service,
in addition to any filing and notification required pursuant to regulations
issued under Section 83(b) of the Code. The Board may, in connection with the
grant of an Award or at any time thereafter prior to such an election being
made, prohibit a Grantee from making the election described above.

-22-



--------------------------------------------------------------------------------



 



Article 15. Additional Provisions
     15.1. Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise of all or substantially
all of the business or assets of the Company.
     15.2. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
     15.3. Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
     15.4. Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company shall not be obligated to deliver any Shares or other
benefits to a Grantee, if such exercise or delivery would constitute a violation
by the Grantee or the Company of any applicable law or regulation.
     15.5. Securities Law Compliance.
     (a) If the Board deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Board may impose any restriction on Shares acquired pursuant to
Awards under the Plan as it may deem advisable. All certificates for Shares
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Board may
deem advisable under the rules, regulations and other requirements of the SEC,
any stock exchange upon which Shares are then listed, any applicable securities
law, and the Board may cause a legend or legends to be placed on any such
certificates to refer to such restrictions. If so requested by the Company, the
Grantee shall represent to the Company in writing that he or she will not sell
or offer to sell any Shares unless a registration statement shall be in effect
with respect to such Shares under the Securities Act of 1933 or unless he or she
shall have furnished to the Company evidence satisfactory to the Company that
such registration is not required.
     (b) If the Board determines that the exercise of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of securities laws
or the listing requirements of any stock exchange upon which any of the
Company’s equity securities are then listed, then the Board may postpone any
such exercise or delivery, as applicable, but the Company shall use all
reasonable efforts to cause such exercise or delivery to comply with all such
provisions at the earliest practicable date.

-23-



--------------------------------------------------------------------------------



 



     15.6. No Rights as a Shareholder. A Grantee shall not have any rights as a
shareholder with respect to the Shares (other than Restricted Shares) which may
be deliverable upon exercise or payment of such Award until such shares have
been delivered to him or her. Restricted Shares, whether held by a Grantee or in
escrow by the Secretary of the Company, shall confer on the Grantee all rights
of a shareholder of the Company, except as otherwise provided in the Plan or
Award Agreement. Unless otherwise determined by the Board at the time of a grant
of Restricted Shares, any cash dividends that become payable on Restricted
Shares shall be deferred and, if the Board so determines, reinvested in
additional Restricted Shares. Except as otherwise provided in an Award
Agreement, any share dividends and deferred cash dividends issued with respect
to Restricted Shares shall be subject to the same restrictions and other terms
as apply to the Restricted Shares with respect to which such dividends are
issued. The Board may provide for payment of interest on deferred cash
dividends.
     15.7. Nature of Payments. Awards shall be special incentive payments to the
Grantee and shall not be taken into account in computing the amount of salary or
compensation of the Grantee for purposes of determining any pension, retirement,
death or other benefit under (a) any pension, retirement, profit-sharing, bonus,
insurance or other employee benefit plan of the Company or any Subsidiary or
(b) any agreement between (i) the Company or any Subsidiary and (ii) the
Grantee, except as such plan or agreement shall otherwise expressly provide.
     15.8. Governing Law. The Plan and the rights of any Grantee receiving an
Award thereunder shall be construed and interpreted in accordance with and
governed by the laws of the State of Nevada without giving effect to the
principles of the conflict of laws to the contrary.

-24-



--------------------------------------------------------------------------------



 



Schedule 2.27 – Initial Awards
ALL NUMBERS HAVE BEEN ADJUSTED TO GIVE EFFECT TO THE 2.5:1 REVERSE STOCK SPLIT
EFFECTIVE OCTOBER 31, 2005

                          # of Shares Name   Type of Award   Grant Date  
Subject to Award
David E. Grose
  Bonus Shares   October 14, 2005   16,000 shares, payable on January 1, 2007.
 
           
 
          16,000 shares, payable on January 1, 2007, if Grose is employed by the
Company on June 1, 2006.
 
           
 
          16,000 shares, payable on June 1, 2007, if Grose is employed by the
Company on June 1, 2007.
 
           
Richard Marlin
  Bonus Shares   October 14, 2005   12,000 shares, payable on January 1, 2007,
if Marlin is employed by the Company on April 4, 2006.
 
           
 
          12,000 shares, payable on April 4, 2007, if Marlin is employed by the
Company on April 4, 2007.
 
           
 
          12,000 shares, payable on April 4, 2008, if Marlin is employed by the
Company on April 4, 2008.

-25-



--------------------------------------------------------------------------------



 



                          # of Shares Name   Type of Award   Grant Date  
Subject to Award
Lou Holman
  Bonus Shares   October 14, 2005   12,000 shares, payable January 1, 2007.
 
           
 
          12,000 shares, payable on January 1, 2007, if Holman is employed by
the Company on January 1, 2006.
 
           
 
          12,000 shares, payable on January 1, 2007, if Holman is employed by
the Company on January 1, 2007.
 
           
Richard Howard
  Bonus Shares   October 14, 2005   12,000 shares, payable on January 1, 2007,
if Howard is employed by the Company on April 4, 2006.
 
           
 
          12,000 shares, payable on April 4, 2007, if Howard is employed by the
Company on April 4, 2007.
 
           
 
          12,000 shares, payable on April 4, 2008, if Howard is employed by the
Company on April 4, 2008.

-26-



--------------------------------------------------------------------------------



 



                          # of Shares Name   Type of Award   Grant Date  
Subject to Award
Tim Bell
  Bonus Shares   October 14, 2005   4,000 shares, payable on January 1, 2007.
 
           
 
          4,000 shares, payable on January 1, 2007, if Bell is employed by the
Company on November 1, 2006.
 
           
 
          4,000 shares, payable on November 1, 2007, if Bell is employed by the
Company on November 1, 2007.
 
           
Brent Mueller
  Bonus Shares   October 14, 2005   8,000 shares, payable on January 1, 2007, if
Mueller is employed by the Company on February 14, 2006.
 
           
John C. Garrison
  Stock Option   October 14, 2005   An option for 50,000 shares (options for
10,000 shares are immediately vested; options for the remaining 40,000 shares
will vest at 10,000 shares per year on October 14, 2006, October 14, 2007,
October 14, 2008 and October 14, 2009, provided that Garrison is serving as a
director of the Company on the date such options vest).

-27-



--------------------------------------------------------------------------------



 



                          # of Shares Name   Type of Award   Grant Date  
Subject to Award
James B. Kite
  Stock Option   October 14, 2005   An option for 50,000 shares (options for
10,000 shares are immediately vested; options for the remaining 40,000 shares
will vest at 10,000 shares per year on October 14, 2006, October 14, 2007,
October 14, 2008 and October 14, 2009, provided that Kite is serving as a
director of the Company on the date such options vest).
 
           
Kevin R. White
  Stock Option   October 14, 2005   An option for 50,000 shares (options for
10,000 shares are immediately vested; options for the remaining 40,000 shares
will vest at 10,000 shares per year on October 14, 2006, October 14, 2007,
October 14, 2008 and October 14, 2009, provided that White is serving as a
director of the Company on the date such options vest).

-28-



--------------------------------------------------------------------------------



 



                          # of Shares Name   Type of Award   Grant Date  
Subject to Award
Ronnie K. Irani
  Stock Option   October 14, 2005   An option for 50,000 shares (options for
10,000 shares are immediately vested; options for the remaining 40,000 shares
will vest at 10,000 shares per year on October 14, 2006, October 14, 2007,
October 14, 2008 and October 14, 2009, provided that Irani is serving as a
director of the Company on the date such options vest).
 
           
Jon H. Rateau
  Stock Option   October 14, 2005   An option for 50,000 shares (options for
10,000 shares are immediately vested; options for the remaining 40,000 shares
will vest at 10,000 shares per year on October 14, 2006, October 14, 2007,
October 14, 2008 and October 14, 2009, provided that Rateau is serving as a
director of the Company on the date such options vest).

-29-